   Case 3:21-bk-30224-SHB              Doc 24 Filed 03/05/21 Entered 03/05/21 15:27:03             Desc
                                       Main Document     Page 1 of 6
Paragraph (4) is revised to reflect that this interim order is effective only until the close of
business on March 18, 2021. Movant shall file a certificate of service concerning compliance
with paragraph (11) by close of business on Monday, March 8, 2021.




SO ORDERED.
SIGNED this 5th day of March, 2021


THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




    _____________________________________________________________




                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF TENNESSEE
                               NORTHERN DIVISION AT KNOXVILLE

    In re                                              :
                                                       :
    ROBERT FORD INSURANCE                              :        Case No. 21-30224-SHB
    AGENCY, INC.                                       :        Chapter 11
                                                       :
            Debtor                                     :



                                      INTERIM AGREED ORDER
                                    REGARDING THEUSE OF CASH
                                           COLLATERAL
                               AND TO PROVIDE ADEQUATE PROTECTION



            This matter is before the Court upon Motion for Use of Cash Collateral filed by Robert Ford

    Insurance Agency, Inc. (“Debtor”). The Debtor has requested an Interim Order pursuant to Rule

    4001(b)(1) of the Federal Rules of Bankruptcy Procedure regarding the use of Cash Collateral

    during the term of this Order to provide for the ordinary operating expenses of the business and to

    provide Republic Bank of Chicago (“Republic Bank”) adequate protection as a condition for the

    Debtor’s use of Cash Collateral pursuant to 11 U.S.C. § 363(c)(2)(A). Based upon the evidence

                                                           1
Case 3:21-bk-30224-SHB         Doc 24 Filed 03/05/21 Entered 03/05/21 15:27:03 Desc
                                Main Document       Page 2 of 6
presented or proffered at the February 22, 2021 hearing, arguments of counsel and for goodcause

shown, the Debtor’s Motion should be granted on an interim basis, subject to the rights of Republic

Bank and other parties to object pursuant to Rule 4001(d)(2) of the Federal Rules of Bankruptcy

Procedure before the final hearing on Debtor’s Motion. The Court makes the followingfindings of

fact and conclusions of law:

       1. On February 11, 2021 (the “Petition Date”), Debtor filed its Voluntary Petition under

Chapter 11. Pursuant to Sections 1107 and 1108 of the Bankruptcy Code, Debtor continues to

operate its business and manage its property as Debtor-in-Possession.

       2. This Court has jurisdiction over the Motion pursuant to 28 U.S.C. §§ 157 and 1334.

       3. Republic Bank is a secured creditor of debtor and asserts interests in cash, bank accounts,

and accounts receivable as cash collateral as that term is defined in 11 U.S.C. § 363(a).

       4. Cash, bank accounts and accounts receivable constitute the Cash Collateral (the “Cash

Collateral”) for which Republic Bank may be entitled to adequate protection for the use thereof, to

the extent that it has valid and perfected prepetition liens.

       5. Debtor has no significant source of revenue other than the use of Cash Collateral. The

payment of on-going operating expenses will help maintain the current value of the business and

provide for the best chance for reorganization. Without the use of Cash Collateral, the Debtor will

be unable to sustain its normal operations, and the value of the business and the collateral will

deteriorate to the detriment of Republic Bank and all other creditors. To avoid immediate and

irreparable harm to the estate, the Debtor may use the Cash Collateral to pay ordinary operating

expenses to preserve and protect its businesses.

       6. Adequate protection granted herein is conditioned upon the validity of the prepetition

perfection of the security interests and is subject to modification in the final order. The Court makes

no findings and conclusions regarding the validity or priority of any claimed lien or security interest.

       Based upon the foregoing, it is hereby ORDERED as follows:

           (1)       Subject to all the terms and conditions of this Order, the Debtor shall be entitled

           to use Cash Collateral as provided by 11 U.S.C. § 363(c)(2) for actual and necessary
                                                   2
Case 3:21-bk-30224-SHB      Doc 24 Filed 03/05/21 Entered 03/05/21 15:27:03 Desc
                             Main Document       Page 3 of 6
        expenses as reflected in the budget attached as Exhibit A, through March 18, 2021,

        and may not exceed ten (10%) of any one item without the agreement of Republic

        Bank or further order of the Court.

        (2)      Without the necessity of filing financing statements or other documents, this

        Interim Order shall be sufficient and conclusive evidence of the validity, perfection, and

        priority of the Republic Bank perfected liens on the replacement collateral to secure the

        adequate protection obligations.

        (3)      Republic Bank is hereby granted and shall have replacement liens in and to the

        collateral in which Republic Bank had liens and security interests prior to the filing of

        this bankruptcy case. The liens and security interests granted herein shall have the same

        validity, perfection and enforceability as the pre-petition liens held by Republic Bank,

        without further action by the debtor or Republic Bank and without executing or recording

        any financial statements, security agreements or other documents.

        (4)      This Interim Order shall be operative until supplemented by a final order

        approving the use of Cash Collateral, with a hearing thereon to be scheduled at the

        Preliminary Hearing to be held March 11, 2021 at 10:00 a.m. Nothingherein shall operate

        to preclude Republic Bank from seeking other or additional protection of its interests in

        the collateral or in any property acquired by the Debtor after the petition date, or from

        objecting to the Debtor’s continued use of cash collateral in circumstances where it

        believes its interests are not adequately protected, nor shall any provisions herein operate

        to preclude the Debtor from seeking Court approval of the right to use Cash Collateral

        on such other terms as may be approved by the Court after notice and a hearing.

        (5)      This Interim Order shall be without prejudice to the rights of the Debtor or

        creditors to challenge the alleged liens, and any relief, adequate protection, and

        replacement liens afforded herein to Republic Bank, subsequent to the term of this Order.

        (6)      The Debtor shall deposit all required employment taxes on the date payroll is

        made and will provide evidence of said employment tax deposit to the United States
                                               3
Case 3:21-bk-30224-SHB      Doc 24 Filed 03/05/21 Entered 03/05/21 15:27:03 Desc
                             Main Document        Page 4 of 6
        Trustee’s Office on the third business day after payroll is made. The Debtor will file all

        post-petition payroll or other tax returns when due and pay any balance thereon with said

        return. Debtor shall fully fund its payroll, including all payroll taxes and Form 941

        quarterly taxes, and shall be responsible for the transfer of funds to the IRS in an amount

        sufficient to prevent the accrual of interest and penalty, no later than the close of business

        on the date that payroll is to be paid.

        (7)       The Debtor shall timely pay fees to the United States Trustee and shall timely

        file and serve copies of the Monthly Operating Reports as required by Federal Rule of

        Bankruptcy Procedure 2015.3(a). Upon Debtor’s failure to comply with any of the terms

        of this Interim Order, the U.S. Trustee or the U.S. Attorney may file a Certificate of Non-

        Compliance and the case may be dismissed or converted upon notice and hearing,

        whichever is in the best interest of creditors.

        (8)       No delay or failure by the United States or the United States Trustee and no

        single or partial exercise thereof or any abandonment or discontinuance of steps to

        enforce such a right, power, or privilege under this Interim Order shall constitute a waiver

        or affect or impair such right,power, or privilege.

        (9)       If any or all of the provisions of this Interim Order are hereafter modified,

        vacated, or stayed by subsequent order of this or any other Court, such action shall not

        affect the validity and enforceability of any lien, security interest, or priority authorized

        by this Interim Order.

        (10)      Any objections to the Debtor’s Motion for the Use of Cash Collateral shall be

        filed and served no later than March 10, 2021, on William E. Maddox, Jr., William E.

        Maddox, Jr. LLC; PO Box 31287; Knoxville, Tennessee 37930, counsel for the Debtor,

        and the United States Trustee; Office of the U.S. Trustee; 800 Market Street, Suite 114;

        Knoxville, Tennessee 37902-2303.

        (11)      A copy of this Order shall be served by Debtor’s counsel upon the 20 largest


                                                  4
Case 3:21-bk-30224-SHB         Doc 24 Filed 03/05/21 Entered 03/05/21 15:27:03 Desc
                               Main Document        Page 5 of 6
           unsecured creditors as provided by Bankruptcy Rule 4001(d), any other party that may

           have an interest in the cash collateral as provided in this Order, all parties that have

           filed a notice of appearance, and an opportunity for such other creditors to obtain a

           copy of this Order together with copies of the Motion upon their written request

           therefor, together with a separate Notice of Hearing for the Final Hearing. Such notice

           shall constitute sufficient and adequate notice of the Motion and the Final Hearing

           pursuant to Bankruptcy Rules 2002, 4001(b), (c) and (d), and 9014,and pursuant to §§

           102(1), 363(c) and 364(d) of the Bankruptcy Code, and no further notice of, or hearing

           on the final relief sought in the Motion is necessary or required.



                                                  ###




APPROVED FOR ENTRY:



s/William E. Maddox, Jr.
William E. Maddox, Jr. BPR
#017462 William E. Maddox, Jr.
LLC Attorney at Law
P.O. Box 31287
Knoxville, TN 37930
Phone: (865) 293-4953
Attorney for Robert Ford Insurance Agency, Inc.

s/David A. Kallick
David A. Kallick
Benjamin, Gussin & Associates
801 Skokie Blvd., Suite 100
Northbrook, IL 60062
Phone: (847) 861-6226
Attorney for Republic Bank of Chicago




                                                  5
           Case 3:21-bk-30224-SHB                              Doc 24 Filed 03/05/21 Entered 03/05/21 15:27:03                                 Desc
                                                               Main Document     Page 6 of 6                                                          3/03/21 9:34AM




                                                               United States Bankruptcy Court
                                                                     Eastern District of Tennessee
 In re      Robert Ford Insurance Agency, Inc                                                                     Case No.     21-30224-SHB
                                                                                  Debtor(s)                       Chapter      11


                                                   BUSINESS INCOME AND EXPENSES
         FINANCIAL REVIEW OF THE DEBTOR'S BUSINESS                              (NOTE: ONLY INCLUDE information directly related to the business operation.)

PART A - GROSS BUSINESS INCOME FOR PREVIOUS 12 MONTHS:
          1. Gross Income For 12 Months Prior to Filing:                                                      $          440,985.00
PART B - ESTIMATED AVERAGE FUTURE GROSS MONTHLY INCOME:
          2. Gross Monthly Income                                                                                                    $               29,000.00
PART C - ESTIMATED FUTURE MONTHLY EXPENSES:
          3. Net Employee Payroll (Other Than Debtor)                                                         $              5,760.00
          4. Payroll Taxes                                                                                                    800.00
          5. Unemployment Taxes                                                                                                  0.00
          6. Worker's Compensation                                                                                               0.00
          7. Other Taxes                                                                                                      500.00
          8. Inventory Purchases (Including raw materials)                                                                       0.00
          9. Purchase of Feed/Fertilizer/Seed/Spray                                                                              0.00
          10. Rent (Other than debtor's principal residence)                                                                 2,000.00
          11. Utilities                                                                                                      1,000.00
          12. Office Expenses and Supplies                                                                                    600.00
          13. Repairs and Maintenance                                                                                         100.00
          14. Vehicle Expenses                                                                                               1,264.00
          15. Travel and Entertainment                                                                                       1,000.00
          16. Equipment Rental and Leases                                                                                     300.00
          17. Legal/Accounting/Other Professional Fees                                                                        500.00
          18. Insurance                                                                                                      1,500.00
          19. Employee Benefits (e.g., pension, medical, etc.)                                                                   0.00
          20. Payments to Be Made Directly By Debtor to Secured Creditors For Pre-Petition Business Debts (Specify):

                  DESCRIPTION                                                                     TOTAL
          Republic Bank                                                                            10873.92

          21. Other (Specify):

                  DESCRIPTION                                                                     TOTAL

          22. Total Monthly Expenses (Add items 3-21)                                                                                $               26,197.92
PART D - ESTIMATED AVERAGE NET MONTHLY INCOME:
          23. AVERAGE NET MONTHLY INCOME (Subtract item 22 from item 2)                                                              $                 2,802.08




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
